Citation Nr: 1421757	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-04 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for pilar cysts of the scalp. 

2.  Entitlement to service connection for a left ankle disability. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel





INTRODUCTION

The Veteran served on active duty from September 1975 to September 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran requested a hearing before the Board at a local VA office on his February 2012 substantive appeal.  The hearing request was withdrawn by the Veteran's representative in March 2014.  The Board will therefore proceed with an adjudication of the case.

The issue of entitlement to service connection for bilateral hearing loss was raised by the record in the June 2011 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's pilar cysts of the scalp are etiologically related to active duty service. 


CONCLUSION OF LAW

Pilar cysts of the scalp were incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for pilar cysts of the scalp as the disability had its onset during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records document the diagnosis and removal of pilar scalp cysts during active duty service in December 1981 and January 1990.  Upon VA examination in May 2011, the Veteran was diagnosed with an additional two pilar cysts on his scalp.  Although the May 2011 VA examiner provided an opinion against the claim, the Board finds that the diagnosis of the exact same type of cysts during active duty service and in the post-service claims period is sufficient to establish the onset of the pilar cyst disability during active military service.  Service connection for the condition is therefore granted. 

The Board also finds that VA has substantially satisfied the duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to service connection for pilar cysts of the scalp is granted. 




REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the claim for entitlement to service connection for a left ankle disability.  Specifically, the Veteran should be contacted and asked to provide medical release forms to allow VA to obtain any records of private treatment pertaining to the disability on appeal.  Additionally, a new medical opinion is required as the opinion provided by the May 2011 VA examiner is not adequate.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any medical facilities/physicians that have treated the claimed left ankle disability, to include any associated with his past and current Tricare insurance as reported in the February 2012 substantive appeal.  

Provide the Veteran medical release forms and ask that he complete them for any of the identified medical facilities to allow VA to obtain records of private treatment pertaining to the claimed left ankle disability.   

2.  If adequate medical releases are received, obtain records of any private treatment identified by the Veteran.  All efforts to obtain the records must be documented in the claims file and any records received pursuant to this request must be associated with the paper or virtual claims file. 

3.  Then, provide the claims file to a VA examiner with the necessary expertise to issue a medical opinion in this case.  After reviewing the claims file, the examiner should issue a medical opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's status post left ankle strain with decreased motion is etiologically related to any incident of active duty service, to include the documented March 1985 and January 1984 sprains of the left ankle.  

A full rationale (i.e. basis) for all medical opinions must be provided with reference to specific evidence in the claims file.  

4.  Readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) before returning the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


